 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     ALLEN LEE CHILDERS,                             Case No. 1:18-cv-01241-LJO-JDP

12                      Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS THAT PLAINTIFF
13          v.                                         BE PERMITTED TO PROCEED ON
                                                       COGNIZABLE CLAIMS AND THAT NON-
14     ELAINE ROSA, et al.,                            COGNIZABLE CLAIMS BE DISMISSED

15                      Defendants.                    ECF No. 12

16
            Plaintiff Allen Lee Childers is a state prisoner proceeding without counsel in this civil
17
     rights action brought under 42 U.S.C. § 1983. The matter was referred to a United States
18
     Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
19
            On May 20, 2019, the magistrate judge screened plaintiff’s complaint. ECF No. 12. The
20
     magistrate judge issued findings and recommendations that (1) plaintiff has stated medical
21
     deliberate indifference and conditions of confinement claims against defendant Rosa; (2)
22
     plaintiff’s remaining claims should be dismissed without prejudice; and (3) plaintiff should be
23
     granted leave to amend the complaint. Id. Plaintiff has failed to file objections to the findings
24
     and recommendations, and the time to do so has passed.
25
            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
26
     court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
27
     court finds the findings and recommendations to be supported by the record and proper analysis.
28
                                                       1
 1        Accordingly, IT IS ORDERED that:

 2        1. The findings and recommendations issued by the magistrate judge on May 20, 2019,

 3              ECF No. 12, are ADOPTED IN FULL.

 4        2. Plaintiff states medical deliberate indifference and conditions of confinement claims

 5              against defendant Rosa.

 6        3. Plaintiff’s remaining claims are dismissed without prejudice.

 7
     IT IS SO ORDERED.
 8

 9     Dated:     August 13, 2019                       /s/ Lawrence J. O’Neill _____
                                               UNITED STATES CHIEF DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
